Citation Nr: 1402080	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-24 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than July 1, 2012, for removal of a spouse as a dependent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1972 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned Veterans Law Judge in September 2011, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's divorce decree was finalized by the State of New York in June 2012.  

2.  The RO terminated spousal apportionment and removed spouse as a dependent effective July 1, 2012.  


CONCLUSION OF LAW

The Veteran's spouse was properly removed as the Veteran's dependent effective July 1, 2012.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. § 3.501(d)(2) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service-connected for schizophrenia and has been since September 1973.  The Veteran married W.T. in September 2002.  

The Veteran submitted a claim for removal of W.T. as a dependent in May 2013.  In addition to his claim, the Veteran submitted a copy of his Judgment of Divorce from the State of New York as supporting evidence.  The Judgment of Divorce was finalized in May 2012.  

In a July 2013 letter to the Veteran, the RO issued a rating award adjustment removing the Veteran's spouse as a dependent on his entitlement award effective July 1, 2012.  W.T.'s apportionment was terminated effective June 1, 2012.

The Veteran has requested an earlier effective date for the removal of W.T. as a dependent and termination of her apportionment because they were physically separated in 2005.  At the Veteran's hearing, he testified that he had not had contact with his former wife since 2004.  See Hearing Transcript at 4.  The evidence of record shows that in August 2005, W.T. filed a protection order against him due to the Veteran's use of illegal substances and alcohol as well as physical abuse towards W.T. and her minor children.  See August 2005 Petition to the Family Court of New York State.  It was during this time, that the Veteran and his spouse began living separately.  In November 2007, the Veteran's spouse filed a claim for apportionment due to financial hardship.  The RO granted her request in December 2008.  See November 2008 Special Apportionment Decision; see also 38 C.F.R. § 3.451.  Further, the RO noted that the Veteran never responded to the duty to assist letter that was sent to the him regarding this apportionment.  See November 2008 Special Apportionment Decision; see also September 2008 Letter to Veteran from the RO.  

In July 2007, W.T. filed for divorce from the Veteran.  In May 2009, the Veteran filed a claim with the RO attempting to remove W.T. as a dependent and terminate her apportionment.  At this time, the divorce between the Veteran and W.T. was not final.  The RO denied the Veteran's claim and informed him that as soon as the divorce was final, he could submit a claim for removal and termination.  See May 2009 Decision Letter to the Veteran.  

On February 9, 2009, the Veteran filed a notice of disagreement to the December 2008 letter granting the apportionment to W.T., this notice of disagreement was not timely filed; the Veteran had 60 days to respond to the Apportionment decision.  The decision became final on February 2, 2009.  However, the RO granted the Veteran's request for a DRO and a supplemental statement of the case was issued in May 2010, which continued the denial of the Veteran's claim.  

Applying the forgoing facts to the matter at hand, while the Board understand the Veteran's concerns, the Board finds that there is no legal basis upon which to grant an earlier effective date for the removal of the Veteran's spouse as a dependent and termination of her apportionment.  While the Board is sympathetic to the Veteran's claims that his marriage was "over' for a period longer than when his divorce was finalized, the regulations are specific as to the effective date of when dependent benefits can be terminated.  38 C.F.R. § 3.501(d) states that the effective date of discontinuance of pension or compensation for a divorce or annulment on or after October 1, 1982 is the last day of the month in which divorce or annulment occurred.  See also 38 U.S.C.A. § 5112(b)(2).  

Further, the apportionment was properly granted to W.T., and the Veteran was given an appropriate period to respond to her claim and failed to do within a timely manner.  

The law in this matter is not subject to interpretation and is quite straightforward.  The Veteran was divorced on June 1, 2012 and the effective date for the removal of W.T. as a dependent is July 1, 2012.  The preponderance of the evidence is against the Veteran's claim and an earlier effective date for the removal of his spouse as a dependent must be denied under the law.  

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (2002).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In some cases, however, the Veteran's Claims Assistance Act (VCAA) need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (stating that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Notably, the VCAA is not applicable to this case.  As discussed above, the pertinent facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to effective dates for discontinuance of benefits for a dependent spouse.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004. 

Additionally, the Veteran testified at a hearing before the Board in April 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.                    § 3.103(c)(2).

ORDER

Entitlement to an effective date earlier than July 1, 2012 for removal of the Veteran's spouse as a dependent is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


